Citation Nr: 1726606	
Decision Date: 07/12/17    Archive Date: 07/20/17

DOCKET NO.  14-25 296A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to a disability rating in excess of 60 percent for residuals of prostate cancer.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Moore, Counsel



INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty in the U.S. Air Force from March 1961 to March 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.

By way of procedural history, the Board notes that the Veteran was granted service connection for prostate cancer in September 1997 and assigned a 100 percent evaluation effective November 7, 1996.  A November 1998 rating decision reduced his evaluation to 40 percent effective February 1, 1999.  A February 2000 rating decision continued the 40 percent evaluation.  Despite the two rating decisions affirming a 40 percent evaluation as of February 1, 1999, it appears the RO mistakenly continued to pay the Veteran at the 100 percent rate through February 2010, despite his 40 percent evaluation.  At that time, the RO corrected this administrative error and began paying him at his properly assigned 40 percent rate.  Although the RO phrased the October 2009 rating action as a "reduction" as opposed to an administrative correction of the Veteran's rate of compensation, correspondence from the Veteran clarifies that he was aware of the November 1998 reduction and the February 2000 continuation.  See Notice of Disagreement (NOD), April 2010.  Further, he specifically stated "I am not contesting the reduction of the prostate cancer," and instead presented an argument for an increased rating.  See Veteran letter, June 2010.  This was supported by the phrasing of the issue as entitlement to an increased rating in the July 2014 statement of the case.  In light of proper reduction to 40 percent in November 1998, the Veteran's failure to disagree with that rating decision, and the Veteran's own admission that he is not disagreeing currently with any reduction, the Board will treat the issue as an increased rating for residuals of prostate cancer.

Further, even if the Board were to construe the Veteran's statements as disagreeing with a reduction of his evaluation for prostate cancer, these statements are not timely NODs.  As noted above, the reduction occurred in 1998.  The Veteran has acknowledged receiving this rating decision and a subsequent February 2000 rating decision that continued the reduced 40 percent evaluation.  See NOD, April 2010.  Further, by his own admission, he did not disagree with his evaluation until April 2010, well beyond the one year window for filing an NOD.  The fact that the Agency of Original Jurisdiction (AOJ) continued to pay him at the 100 percent rate was merely an administrative error.  The correction of this error in 2010 does not constitute a new reduction action.  The Board further notes that, despite the years of overpayment due to administrative error, VA has not attempted to recoup any overpaid funds from the Veteran.  Rather, the AOJ only decreased his payment as of the date of the correction and allowed the prior overpayments to remain untouched.  As the appeals period for the 1998 reduction action has passed, the Veteran's only recourse for contesting the reduction is a motion for revision of the November 1998 rating decision on the basis of clear and unmistakable error ("CUE").  If he wishes to pursue the reduction issue, he should file a CUE motion with the AOJ.

In a July 2014 rating decision, the AOJ increased the evaluation for the Veteran's prostate cancer residuals to 60 percent effective February 1, 2010.  As the AOJ did not assign the maximum disability rating possible for the entire period on appeal, the appeal for a higher evaluation remains before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993).  The issue has been recharacterized above.

Finally, the Board wishes to address the issue of the Veteran's representation.  The Veteran submitted a properly executed VA Form 21-22 in favor of Disabled American Veterans (DAV) in July 2008.  The form was acknowledged by DAV in August 2008.  In a March 2017 statement, the Veteran indicated that he did not recall being represented by DAV.  As a representative may speak for the Veteran and has access to his private VA file, the Board sought to clarify whether he wished to have DAV represent him.  The Veteran responded in May 2017 with an unsigned and unacknowledged VA Form 21-22.  The Board forwarded the form to DAV to acknowledge.  DAV refused to countersign the VA Form 21-22, but submitted a memorandum indicating that they believed they still represented the Veteran based on the 2008 VA Form 21-22.  As the Veteran's response indicated a desire to be represented by DAV and DAV's apparently acceptance of this, the Board will accept the August 2008 VA Form 21-22 as unrevoked.  If the Veteran wishes in the future to revoke his representation in the future, he may do so in writing at any time.

The issue of entitlement to service connection for melanoma has been raised by the record in a March 2017 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action on his part is required.


REMAND

As noted in the introduction section above, the Veteran has been assigned a 60 percent evaluation for his residuals of prostate cancer as of February 1, 2010.  However, he has not been afforded a VA examination at any time during this period.  His most recent VA examination was almost twenty years ago in November 1997.  The Board cannot determine the appropriate current evaluation for his prostate cancer residuals based on an examination dated over a decade prior to the appeals period.  As such, the claim must be remanded to schedule the Veteran for a new VA examination.  See Green v. Derwinski, 1 Vet. App. 121 (1991) (VA has a duty to conduct a thorough and contemporaneous examination of the Veteran in an increased rating claim); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Veteran has also referenced regular urologic treatment at the Bethesda National Naval Medical Center and submitted a single December 2009 treatment record from the National Naval Medical Center.  See Notice of Disagreement, April 2010.  There is no indication that the AOJ attempted to obtain any additional treatment records.  On remand, these records must be obtained.

Finally, the Board notes that the Veteran has argued that his prostate cancer residuals are not appropriately compensated by the rating criteria.  This raises the issue of entitlement to an extraschedular rating for disability not properly compensated by the schedular rating criteria.  On remand, the AOJ should also address whether referral for consideration of an extraschedular rating is warranted.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  All appropriate efforts should be taken to obtain treatment records from the National Naval Medical Center in Bethesda, Maryland, relating to the Veteran's prostate cancer residuals and dated during in the appeals period (February 2010 to the present).

After making reasonable efforts, if the AOJ cannot obtain these records, it must specifically document the attempts that were made to obtain the records, and indicate in writing that further attempts to locate or obtain any such government records would be futile.  The AOJ must then: (a) notify the Veteran of the records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The Veteran must then be given an opportunity to respond.

2.  Thereafter, the Veteran should be scheduled for a VA examination in order to determine the current nature and severity of his service-connected residuals of prostate cancer.  The claims folder must be made available to the examiner for review in connection with the examination.  The examination report must reflect that such a review was conducted.  All appropriate testing should be completed and all appropriate forms filled out.  

3.  After completing the above actions and any other development deemed necessary, the Veteran's increased rating claim should be readjudicated on a schedular basis.  Thereafter, the AOJ must consider whether referral to VA's Under Secretary for Benefits or Director of Compensation and Pension Service for consideration of an extraschedular evaluation is warranted.  If the claim remains denied on a schedular or extraschedular basis, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the case should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




